                             Case 20-11941-JTD            Doc 424        Filed 12/16/20         Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                     Chapter 11
             In re:
                                                                     Case No. 20-11941 (JTD)
                ARANDELL HOLDINGS, INC., et al., 1
                                                                     Jointly Administered
                                                      Debtors.        Docket Ref. No. 401



                           ORDER AUTHORIZING THE DEBTORS TO CHANGE CORPORATE
                                     NAMES AND AMEND CASE CAPTION
                                                           2
                      Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) for entry of an order pursuant to section 105(a) of the Bankruptcy Code,

         Bankruptcy Rules 1005, 2002(m), and 2002(n) and Local Rule 9004-1(a), authorizing the Debtors

         to change their corporate names and amending the case caption used in the Debtors’ jointly

         administered Chapter 11 Cases; and due and proper notice of the Motion having been given; and it

         appearing that no other or further notice of the Motion is required; and it appearing that the Court

         has jurisdiction to consider the Motion in accordance with 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012; and it appearing that this is a core proceeding pursuant to 28

         U.S.C. § 157(b)(2); and it appearing that venue of these Chapter 11 Cases and the Motion is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409; and after due deliberation and sufficient cause appearing

         therefor, IT IS HEREBY ORDERED THAT:

                      1.     The Motion is GRANTED as set forth herein.


         1
          The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are: Arandell
         Holdings, Inc. (5311) (“Arandell Holdings”) and Arandell Corporation (4270) (“Arandell Corporation”). The Debtors’
         corporate headquarters is located at N82 W13118 Leon Road, Menomonee Falls, WI 53051.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
27431877.1
                          Case 20-11941-JTD                  Doc 424       Filed 12/16/20       Page 2 of 3




                  2.       The Debtors are authorized to change the Corporate Names as set forth below:

                     Old Company Name                                                  New Company Name
         Arandell Corporation                                              Llednara Corporation
         Arandell Holdings, Inc.                                           Llednara Holdings, Inc.

                  3.       Effective as of the date hereof, the new caption of the jointly administered Chapter

         11 Cases shall read as follows:

                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                       Chapter 11
         In re:
                                                                       Case No. 20-11941 (JTD)
         LLEDNARA HOLDINGS, INC., et al.,
                                                                       (Jointly Administered)
                                                         1
                                              Debtors.


         1
          The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are: Llednara
         Holdings, Inc. (5311) (“ Llednara Holdings,”) and Llednara Corporation (4270) (“Llednara Corporation”). The Debtors’
         corporate headquarters is located at N82 W13118 Leon Road, Menomonee Falls, WI 53051.


                  4.       The Clerk of the Court is authorized and directed to make a docket entry in case

         number 20-11941 (JTD) as soon as possible that states substantially as follows: “An order has been

         entered in this case directing that the caption of this case be changed, in accordance with the

         corporate name change of Arandell Holdings, Inc. to Llednara Holdings, Inc.” In addition, the Clerk

         of the Court is authorized and directed to modify the docket of case number 20-11941 (JTD) with

         Arandell Holdings’ new name as soon as possible.

                  5.       The Clerk of the Court is authorized and directed to make a docket entry in case

         number 20-11942 (JTD) as soon as possible that states substantially as follows: “An order has been

         entered in this case directing that the caption of this case be changed, in accordance with the

         corporate name change of Arandell Corporation to Llednara Corporation.” In addition, the Clerk of

27431877.1

                                                                       2
                        Case 20-11941-JTD         Doc 424       Filed 12/16/20    Page 3 of 3




         the Court is authorized and directed to modify the docket of case number 20-11942 (JTD) with

         Arandell Corporation’s new name as soon as possible.

                 6.      The Debtors are authorized and empowered to take all actions necessary to implement

         the relief granted in this Order.

                 7.      This Court shall retain jurisdiction with respect to all matters arising from or related

         to the implementation of this Order.




                                                                    JOHN T. DORSEY
                 Dated: December 16th, 2020                         UNITED STATES BANKRUPTCY JUDGE
                 Wilmington, Delaware
27431877.1

                                                            3
